Citation Nr: 0721668	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to non-service-connected (NSC) burial 
benefits.

2.  Entitlement to non-service-connected (NSC) death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to November 
1945, from December 1945 to November 1948, from January 1949 
to September 1957, and from October 1957 to May 1963.  He 
died on May [redacted], 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the appellant's claims 
of entitlement to non-service-connected (NSC) burial benefits 
and to NSC death pension benefits.  The appellant disagreed 
with this decision later that same month, in January 2004.  
In statements on a VA Form 9 received at the RO in April 
2004, the appellant perfected a timely appeal on the issue of 
entitlement to NSC death pension benefits, requested a Travel 
Board hearing, and also filed a new claim for service 
connection for the cause of the veteran's death.

In a September 2004 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  She and her service representative were 
notified of this decision in November 2004.

In statements on a VA Form 9 received at the RO in May 2006, 
the appellant perfected a timely appeal on the issue of 
entitlement to NSC burial benefits and again requested a 
Travel Board hearing.

The Board notes that the appellant also submitted a second VA 
Form 9 to the RO in May 2006 in which she expressed 
disagreement with the September 2004 rating decision, which 
denied service connection for the cause of the veteran's 
death.  Although this was an untimely notice of disagreement 
with respect to the September 2004 rating decision, see 
38 U.S.C.A. § 7105(b), the RO issued a statement of the case 
(SOC) to the appellant and her service representative in 
October 2006 on the issue of service connection for the cause 
of the veteran's death.  However, the Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App.  
554 (1993).  Because the appellant did not express 
disagreement with the September 2004 rating decision until 
May 2006, and because this attempted notice of disagreement 
was untimely filed, an issue with respect to service 
connection for the cause of the veteran's death is not in 
appellate status.

In January 2007, the veteran withdrew her Travel Board 
hearing request in a written statement received at the RO.  
See 38 C.F.R. § 20.204.  The Board notes that this statement 
also contains a new mailing address for the appellant.  




FINDINGS OF FACT

1.  The veteran died in May 2003 in a nursing home as a 
result of multiple cerebrovascular accidents and 
arteriosclerotic cardiovascular disease.

2.  Service connection was not in effect for any disabilities 
during the veteran's lifetime.

3.  At the time of his death, the veteran was not in receipt 
of VA disability compensation or pension.

4.  Although a claim for special monthly pension due to aid & 
attendance was pending at the time of the veteran's death, 
this claim was denied just after his death and would not have 
resulted in his entitlement to VA disability compensation or 
pension.

5.  When the appellant filed a claim for NSC death pension 
benefits in June 2003, her countable income consisted of 
monthly income from Social Security Administration (SSA) 
benefits; VA was subsequently notified that she had been 
awarded monthly income from a Survivor Benefit Plan (SBP) 
annuity.

6.  The appellant did not claim any un-reimbursed medical 
expenses in 2003 and 2004.

7.  The appellant's annual countable income exceeded the 
maximum annual income for death pension benefits for a 
surviving spouse in 2003 and 2004.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to NSC burial benefits have 
not been met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002); 
38 C.F.R. § 3.1600 (2006).

2.  The criteria for entitlement to NSC death pension 
benefits have not been met.  38 U.S.C.A. §§ 1521, 1541, 1543 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  The United States Court of Appeals for Veterans 
Claims (Veterans Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  That is, the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The record in this case shows that the veteran died at a 
nursing home in May 2003.  When she applied for burial 
benefits and death pension benefits in June 2003, the 
appellant stated that the cause of the veteran's death was 
not related to active service.  The record shows that service 
connection was not in effect for any disabilities at the time 
of the veteran's death.  The appellant's annual income for 
2003 and 2004 exceeded the income limits for payment of VA 
death pension benefits.  Thus, the veteran's surviving spouse 
is not eligible for NSC burial benefits or for NSC death 
pension benefits.  These facts are not in dispute; thus, 
resolution of this appeal depends upon an interpretation of 
the laws and regulations pertaining to NSC burial benefits 
and NSC death pension benefits.  Therefore, because no 
reasonable possibility exists that would aid in 
substantiating these claims, any deficiencies of VCAA notice 
or assistance are moot.  See VAOPGCPREC 5-2004 (2004), 69 
Fed. Reg. 59989 (2004); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Even assuming that the VCAA is applicable to the appellant's 
claims, the Board finds that there is no further duty to 
notify or assist her.  In Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004) (Pelegrini II), the Veterans Court held, 
in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the RO complied with 
Pelegrini II by providing VCAA notice to the appellant and 
her service representative in November 2003 and January 2004 
prior to the rating decision that is the subject of this 
appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, the RO has not provided the appellant and her 
service representative with notice of the Dingess 
requirements.  However, the Board finds that the failure to 
provide notice of the Dingess requirements in this case is 
not prejudicial to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where Board addresses question 
not addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  First, the Board notes that the Dingess 
requirements are applicable to claims for service connection 
and this appeal involves claims for NSC burial benefits and 
NSC death pension benefits.  Second, as will be explained in 
greater detail below, the preponderance of the evidence is 
against the appellant's claims; thus, any question as to the 
appropriate disability ratings or effective dates to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dalton v. Nicholson, No. 04-1196 (U.S. Vet. 
App. Feb. 16, 2007); Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007).

Entitlement to Burial Benefits

Law and Regulations

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of preparing the body and transporting it to the 
place of permanent burial.  38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600; see also 38 U.S.C.A. § 2307 (burial benefits 
payable where a veteran dies from a service-connected 
disability).  Entitlement is subject to the following 
conditions: (1) At the time of death the veteran was in 
receipt of pension or compensation or but for the receipt of 
military retirement pay would have been in receipt of 
compensation; or (2) the veteran has an original or reopened 
claim for either benefit pending at the time of death, and in 
the case of an original claim there is sufficient evidence of 
record on the date of death to have supported an award of 
compensation or pension; or (3) the deceased was a veteran of 
any war or was discharged or released from active military, 
naval, or air service for a disability incurred in line of 
duty, and the body of the deceased is being held by a State 
(or a political division thereof) and VA determines that 
there is no next of kin or other person claiming the body of 
the deceased veteran, and there are not available sufficient 
resources in the veteran's estate to cover burial and funeral 
expenses; and (4) the applicable further provisions of the 
section and §§ 3.1601 through 3.1610. See 38 C.F.R. § 3.1600.

If a person dies from non-service-connected causes while 
properly hospitalized by VA, there is payable an allowance 
for the actual cost of the person's funeral and burial, and 
an additional amount for the transportation of the body to 
the place of burial.  38 C.F.R. § 3.1600(c); see 38 U.S.C.A. 
§ 2303.  For burial allowance purposes, the term hospitalized 
by VA means admission to a VA facility (as defined in 38 
U.S.C.A. § 1701) for hospital, nursing home, or domiciliary 
care under the authority of 38 U.S.C.A. §§ 1710 or 1711(a); 
admission (transfer) to a non-VA facility for hospital care 
under the authority of 38 U.S.C.A. § 1703; admission 
(transfer) to a nursing home under the authority of 38 
U.S.C.A. § 1720 for nursing home care at the expense of the 
United States; or admission (transfer) to a State nursing 
home for nursing home care with respect to which payment is 
authorized under the authority of 38 U.S.C.A. § 1741.  38 
C.F.R. § 3.1600(c).

Analysis

The Board finds that the evidence is against the appellant's 
claim of entitlement to NSC burial benefits.  The veteran's 
death certificate shows that he died in May 2003 in a nursing 
home & rehabilitation center as a result of multiple 
cerebrovascular accidents that had lasted for 12 months prior 
to his death and arteriosclerotic cardiovascular disease that 
had lasted for 10 years prior to his death.  There is no 
indication in the record that, at the time of his death, the 
veteran was properly hospitalized by VA.  See 38 C.F.R. 
§ 3.1600(c).  In fact, the appellant's representative 
notified VA in May 2004 that he had contacted the nursing 
home where the veteran had died and had been told that the 
veteran's terminal nursing home care had been billed to 
Medicare and not VA and that the veteran was not eligible for 
care under a VA contract with the nursing home where he died.  
A review of the claims file shows that, during the veteran's 
lifetime, service connection was not in effect for any 
disabilities.  There is no indication that the veteran was 
discharged from active service due to any service-connected 
disabilities or that any such disabilities played any role in 
contributing to or causing his death.  Just prior to his 
death, the veteran filed a claim in April 2003 for special 
monthly pension based on aid & attendance.  The RO notified 
the veteran and his service representative in a letter dated 
on May 27, 2003, after the veteran's death on May [redacted], 2003, 
that his special monthly pension claim had been denied due to 
excessive income.  Although this claim was pending at the 
time of the veteran's death, his death did not change the 
underlying fact that his annual income was well in excess of 
the maximum annual legal limit for disability pension at the 
aid and attendance rate; thus, this claim would not have 
resulted in an award of pension.  The Board acknowledges that 
the veteran had wartime service and was honorably discharged 
after 20 years of active service.  See 38 C.F.R. 
§ 3.1600(b)(3).  However, the veteran's honorable wartime 
service, alone, is insufficient to grant the appellant's 
claim for burial benefits absent a showing that the veteran's 
body was held by a State and there was no next of kin or 
other person claiming his body.  

Although the appellant's claim for burial benefits is a 
relatively small monetary benefit, in this case, the law and 
regulations governing burial benefits are dispositive.  Thus, 
the claim must be denied because of the lack of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994).

Entitlement to Death Pension Benefits

Law and Regulations

Applicable law and regulations provide that VA "shall pay to 
the surviving spouse of each veteran of a period of war who 
met the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by this section."  38 U.S.C.A. § 1541(a).  Under 38 U.S.C.A. 
§ 1521(j), "[a] veteran meets the service requirements of 
this section if such veteran served in the active military, 
naval or air service" for a period of at least 90 days.  See 
38 U.S.C.A. § 1521(j).  

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
period in which received, unless specifically excluded. 38 
C.F.R. § 3.271.  For the purpose of determining initial 
entitlement, the monthly rate of pension shall be computed by 
reducing the applicable maximum pension rate by the countable 
income on the effective date of entitlement and dividing the 
remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month period following 
receipt of the income. 38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the surviving spouse's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. §§ 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 
(M21-1) and is to be given the same force and effect as 
published in VA regulations.  38 C.F.R. § 3.21.  The MAPR is 
revised every December 1st and is applicable for the 
following 12-month period.  As the RO noted in an attachment 
to the March 2004 statement of the case, effective 
December 1, 2002, the MAPR for an otherwise eligible 
claimant, without a dependent child, was $6,497.  Effective 
December 1, 2003, the MAPR for an otherwise eligible 
claimant, without a dependent child, was $6,634.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272.

Analysis

The Board finds that the evidence is against the appellant's 
claim of entitlement to NSC death pension benefits.  In this 
case, it is undisputed that the veteran served honorably for 
20 years on active service.  In her initial application for 
death pension benefits, date-stamped as received at the RO on 
June 5, 2003, the appellant reported that she received 
$394.00 per month ($4,728 per year) in SSA benefits.  She 
stated that she had applied for an SBP annuity of $183 per 
month ($2,196 per year).  She listed no other sources of 
income, no dependents, and no unreimbursed medical expenses.  
She reported $58 per month ($704 per year) in Medicare 
expenses.  Based on this reported information, the 
appellant's annual income (before any deductions for medical 
expenses) was $6,924 and exceeded the MAPR for 2003 ($6,497, 
effective December 1, 2002).  

In July 2003, the Defense Finance and Accounting Service 
notified VA that the appellant had become entitled to an SBP 
annuity on May 17, 2003.  

In January 2004, SSA notified VA that the appellant's monthly 
SSA benefits were $620.70 ($7,448.40 per year) effective 
May 1, 2003, and were $632.60 effective December 1, 2003 
($7,591.20 per year).

Although it appears that the appellant may have under-
reported her SSA benefits in her initial application for VA 
death pension benefits, the Board notes that the appellant's 
annual income on June 1, 2003, consisted of SSA benefits 
($7,448.40 per year) and an SBP annuity ($2,196 per year).  
Thus, the appellant's total income (before any deductions for 
medical expenses) on June 1, 2003, was $9,644.40 and clearly 
exceeded the MAPR of $6,497 for 2003.  On December 1, 2003, 
the appellant's annual income consisted of SSA benefits 
($7,591.20 per year) and an SBP annuity ($2,196 per year); 
thus, the appellant's total income (before any deductions for 
medical expenses) on December 1, 2003, was $9,787.20 and 
clearly exceeded the MAPR of $6,634 for 2004.  After 
deducting the appellant's annual Medicare costs ($704), her 
annual income was $8,940.40 on June 1, 2003, and her annual 
income was $9,083.20 on December 1, 2003.  As the RO noted in 
the January 2004 decision letter denying the appellant's 
claim for death pension benefits, even after deducting her 
annual Medicare costs, the appellant's income still exceeded 
the MAPR for 2003 and 2004.

The Board acknowledges the veteran's 20 years of honorable 
active service.  Nonetheless, the Board is bound by the legal 
and regulatory prohibition against payment of VA death 
pension benefits to surviving spouses where, as in this case, 
the surviving spouse's annual income exceeds certain levels.  
Because the law and regulations governing death pension 
benefits are dispositive in this case, the appellant's claim 
for death pension benefits must be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis, supra.


ORDER

Entitlement to non-service-connected (NSC) burial benefits is 
denied.

Entitlement to non-service-connected (NSC) death pension 
benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


